DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Response to Amendment
The amendment filed 01/25/2021 has been entered. Claims 1-10 and 53-58 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 57 recites “a two-dimensional array…” in lines 1-2. It is unclear if this is the array of ultrasound transducer elements recited in claim 53.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 4-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Synnev˚ag et al., Adaptive Beamforming Applied to Medical Ultrasound Imaging, IEEE transactions on ultrasonics, ferroelectrics, and frequency control, vol. 54, no. 8, 1606-1613, August 2007, hereinafter Synnev˚ag, in view of Davenport et al. (US 20120016921), hereinafter, Davenport.
Regarding claim 1, Synnev˚ag teaches an ultrasound imaging system comprising: 
an array of ultrasound transducer elements (96 element transducer, left col, last complete para., p. 1612) that send ultrasound energy into an object when energized for respective transmission time periods (“transmitted pulses”, p. 1607, left col., 2nd line from the bottom) and provide responses to ultrasound energy emitted from the object for respective reception time periods (Section II A, pp. 1606-1607; Section III-C, p. 1610);
a reception modulation circuit modulating the responses with irregular sequences of modulation coefficients (a circuit used to calculate responses as described in Section II A, Equations 1-7, p. 1606.  Note that the reception signal X(t) is modulated by multiplying it with the weights w(t). These weights are calculated from the signal X(t) according to Eq. (7). Because the signal X(t)  represents M wavefield observations, Eq. (2), the weights w(t) represent irregular sequences of modulation coefficients derived from observations modulating the responses); 
a combiner circuit combining the modulated responses (a circuit used to calculate combined responses as described in Section II A, Equation 3, pp. 1607); and 
processor used to reconstruct images of Fig. 6, p. 1612) configured to computer-process the combined modulated responses into one or more images of the object (“The first processing steps were common to both beamformers: We synthesized fixed focus on transmission and dynamic focus on reception by delay and sum of the recorded data from each individual transmitter. We then computed the discrete time analytic signal of each channel. This was done to avoid symmetric beampatterns in the MV solution, which could decrease resolution. The receiver channels then were summed for the DAS beamformer. For the MV beamformer, the optimal aperture weights were calculated and applied before summation. All MV beamformer results used subarray length L ≤ M/2. Unless a diagonal loading parameter is given, we used Δ = 1/100L to ensure a well conditioned covariance matrix.” Section III. Results, p. 1608. Fig. 6(b) shows the image obtained using the developed method disclosed in Section II A.).
Synnev˚ag does not teach that modulation coefficients are independent of said responses.
However, Davenport discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Davenport teaches that modulation coefficients are independent of said responses (“FIG. 1 is a drawing of an example device that acquires a compressive set of measurements by modulating the input signal with a pseudo-random pulse” [0052]; “The analog input x(t) is mixed with a pseudo-random square pulse” [0031]-[0032]. “The invention is applicable to all types of "signals" and data, including but not limited to signals, images, video and other higher-dimensional data.” [0005]).

Regarding claim 4, Synnev˚ag modified by Davenport teaches the system of claim 1.
Additionally, Synnev˚ag as modified by Davenport teaches that the reception modulation circuit is configured to modulate the response with a sequence of pseudo-random modulation coefficients (Davenport: “FIG. 1 is a drawing of an example device that acquires a compressive set of measurements by modulating the input signal with a pseudo-random pulse” [0052]; “The analog input x(t) is mixed with a pseudo-random square pulse” [0031]-[0032]. “The invention is applicable to all types of "signals" and data, including but not limited to signals, images, video and other higher-dimensional data.” [0005]).
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚a and Davenport to have the reception modulation circuit configured to modulate the response with a sequence of pseudo-random modulation coefficients, as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate 
Regarding claim 5, Synnev˚ag modified by Davenport teaches the system of claim 1.
Additionally, Synnev˚ag as modified by Davenport teaches that the reception modulation circuit is configured to modulate the response with coefficients related to columns of Hadamard matrices (Davenport: “  is an MxN matrix representing the sampling system [0012], Eq. (1), Fig. 1. “For example,  could consist of random rows of a Discrete Fourier Transform (DFT) or a permuted Hadamard Transform matrix.”  [0075]. In this case, modulation coefficients (belonging to the same row) come from different columns of the H matrix).
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚a and Davenport to have the reception modulation circuit configured to modulate the response with coefficients related to columns of Hadamard matrices, as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate undesired components thereby enabling fast analog-to-information conversion (Davenport: [0031]).
Regarding claim 8, Synnev˚ag modified by Davenport teaches the system of claim 1.
Additionally, Synnev˚ag as modified by Davenport teaches that the modulation circuit is configured to modulate the responses with waveforms of positive and negative 
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚a and Davenport to have the modulation circuit configured to modulate the responses with waveforms of positive and negative levels., as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate undesired components thereby enabling fast analog-to-information conversion (Davenport: [0031]).


Regarding claim 58, Synnev˚ag teaches an ultrasound imaging system comprising: 
an array of ultrasound transducer elements (96 element transducer, left col, last complete para., p. 1612) configured to send ultrasound energy into an object when energized for respective transmission time periods (“transmitted pulses”, p. 1607, left col., 2nd line from the bottom) and to provide responses to ultrasound energy emitted from the object for respective reception time periods (Section II A, pp. 1606-1607; Section III-C, p. 1610);
a reception modulation circuit modulating the responses with irregular sequences of modulation coefficients (a circuit used to calculate responses as described in Section II A, Equations 1-7, p. 1606.  Note that the reception signal X(t) is modulated by multiplying it with the weights w(t). These weights are calculated from the signal X(t) Because the signal X(t)  represents M wavefield observations, Eq. (2), the weights w(t) represent irregular sequences of modulation coefficients derived from observations modulating the responses); 
a combiner circuit combining the modulated responses (a circuit used to calculate combined responses as described in Section II A, Equation 3, pp. 1607); and 
an image reconstruction processor (processor used to reconstruct images of Fig. 6, p. 1612) configured to computer process the combined modulated responses into one or more images of the object (“The first processing steps were common to both beamformers: We synthesized fixed focus on transmission and dynamic focus on reception by delay and sum of the recorded data from each individual transmitter. We then computed the discrete time analytic signal of each channel. This was done to avoid symmetric beampatterns in the MV solution, which could decrease resolution. The receiver channels then were summed for the DAS beamformer. For the MV beamformer, the optimal aperture weights were calculated and applied before summation. All MV beamformer results used subarray length L ≤ M/2. Unless a diagonal loading parameter is given, we used Δ = 1/100L to ensure a well conditioned covariance matrix.” Section III. Results, p. 1608. Fig. 6(b) shows the image obtained using the developed method disclosed in Section II A.).
Synnev˚ag does not teach that modulation coefficients are independent of said responses while preserving the responses' information content.
However, Davenport discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Davenport teaches that modulation coefficients are independent of said responses (“FIG. 1 is a drawing of an 
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Synnev˚ag to have modulation coefficients that are independent of said responses while preserving the responses' information content, as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate undesired components thereby enabling fast analog-to-information conversion (Davenport: [0031]).

Claims 2 and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Synnev˚ag and Davenport as applied to claim 1, and further in view of Lemmerhirt et al (US 20130096433), hereinafter, Lemmerhirt.
Regarding claim 2, Synnev˚ag modified by Davenport teaches the system of claim 1.
Synnev˚ag teaches that, the system, the combiner circuit is configured to combine the modulated responses (Section II A, Equation 3, p. 1607).  

However, Lemmerhirt discloses system and method for unattended monitoring of blood flow, which is analogous art. Lemmerhirt teaches that responses are combined in the analog domain (“the electronics system 400 preferably further includes an analog adder circuit 430 configured to produce a combined output 350 by combining output signals provided by the activated receiver elements 310, and signal processing circuitry 440 configured to condition the combined output 350.” [0018])
Therefore, based on Lemmerhirt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚a and Davenport to have responses combined in the analog domain, as taught by Lemmerhirt, in order to reduce errors introduced by using discrete signal representation.
Regarding claim 53, Synnev˚ag teaches an ultrasound imaging method (Title, p. 1606, Section III-C, p. 1610) comprising:
sending ultrasound energy into an object from an array of ultrasound transducer elements and receiving responses to ultrasound energy emitted from the object for with said array (Section II A, pp. 1606-1607; Section III-C, p. 1610);
modulating the responses with irregular sequences of modulation coefficients (Section II A, Equations 1-7, p. 1606.  Note that the reception signal X(t) is modulated by multiplying it with the weights w(t). These weights are calculated from the signal X(t) according to Eq. (7). Because the signal X(t)  represents M wavefield observations, Eq. (2), the weights w(t) represent irregular sequences of modulation coefficients derived from observations modulating the responses),
combining the modulated responses (Section II A, Equation 3, pp. 1607); and
computer-processing the combined modulated responses into one or more images of the object (“The first processing steps were common to both beamformers: We synthesized fixed focus on transmission and dynamic focus on reception by delay and sum of the recorded data from each individual transmitter. We then computed the discrete time analytic signal of each channel. This was done to avoid symmetric beampatterns in the MV solution, which could decrease resolution. The receiver channels then were summed for the DAS beamformer. For the MV beamformer, the optimal aperture weights were calculated and applied before summation. All MV beamformer results used subarray length L ≤ M/2. Unless a diagonal loading parameter is given, we used Δ = 1/100L to ensure a well conditioned covariance matrix.” Section III. Results, p. 1608. Fig. 6(b) shows the image obtained using the developed method disclosed in Section II A.).
Synnev˚ag does not teach that modulation coefficients are independent of said responses.
However, Davenport discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Davenport teaches that modulation coefficients are independent of said responses (“FIG. 1 is a drawing of an example device that acquires a compressive set of measurements by modulating the input signal with a pseudo-random pulse” [0052]; “The analog input x(t) is mixed with a pseudo-random square pulse” [0031]-[0032]. “The invention is applicable to all types of 
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Synnev˚ag to have modulation coefficients that are independent of said responses, as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate undesired components thereby enabling fast analog-to-information conversion (Davenport: [0031]).
Synnev˚ag as modified by Davenport further does not teach combining the modulated responses in the analog domain.
However, Lemmerhirt discloses system and method for unattended monitoring of blood flow, which is analogous art. Lemmerhirt teaches combining the modulated responses in the analog domain (“the electronics system 400 preferably further includes an analog adder circuit 430 configured to produce a combined output 350 by combining output signals provided by the activated receiver elements 310, and signal processing circuitry 440 configured to condition the combined output 350.” [0018])
Therefore, based on Lemmerhirt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚a and Davenport to combine the modulated responses in the analog domain, as taught by Lemmerhirt, in order to reduce errors introduced by using discrete signal representation.
Regarding claim 54, Synnev˚ag modified by Davenport and Lemmerhirt teaches the method of claim 53.
 Synnev˚ag teaches that modulated responses are combined in at least two combiner channels each combining a respective subset of the responses (“channel m,” lines 4-5, left col., p. 1607. “combining the channels”, l. 4 between Equations 2 and 3; p. 1607).  
Regarding claim 55, Synnev˚ag modified by Davenport and Lemmerhirt teaches the method of claim 53.
Additionally, Synnev˚ag as modified by Davenport teaches that the reception modulation circuit is configured to modulate the response with a sequence of pseudo-random modulation coefficients (Davenport: “FIG. 1 is a drawing of an example device that acquires a compressive set of measurements by modulating the input signal with a pseudo-random pulse” [0052]; “The analog input x(t) is mixed with a pseudo-random square pulse” [0031]-[0032]. “The invention is applicable to all types of "signals" and data, including but not limited to signals, images, video and other higher-dimensional data.” [0005]).
Therefore, based on Davenport’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚a, Davenport, Lemmerhirt to have the reception modulation circuit configured to modulate the response with a sequence of pseudo-random modulation coefficients, as taught by Davenport, in order to improve signal acquisition by using efficient sampling to remove or attenuate undesired components.
Regarding claim 56, Synnev˚ag modified by Davenport and Lemmerhirt teaches the method of claim 53.
 Synnev˚ag teaches configuring the array of transducers as a one-dimensional array (“We assume an array of M elements, each recording a signal xm(t).” p. 1606) but processing the modulated responses as two- dimensional images (Fig. 6, p. 1612) of a three-dimensional object (“a heart-phantom”, caption of Fig. 6, p. 1612).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Synnev˚ag and Davenport as applied to claims 1 and 8, and further in in view of Mo (US 20140269206), hereinafter, Mo.
Regarding claim 3, Synnev˚ag modified by Davenport teaches the system of claim 1.
While Synnev˚ag teaches combining the channels (“channel m,” lines 4-5, left col., p. 1607. “combining the channels”, l. 4 between Equations 2 and 3; p. 1607), Synnev˚ag does not teach that, in the system, the combiner circuit comprises at least two combiner channels each combining a respective subset of the responses.
However, Mo discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Mo teaches that the combiner circuit comprises at least two combiner channels each combining a respective subset of the responses (“The receive beamformer channel receives the differential mode signals and combines the signals, rejecting or reducing common mode information." [0039]. "FIG. 1 shows one example of part of the receive beamformer channel.  A differential 
Therefore, based on Mo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚ag and Davenport to have the combiner circuit that comprises at least one amplifier having a positive input receiving the portions of the responses modulated with the positive levels and a negative input receiving the portions of the responses modulated with the negative levels of the modulating waveforms, as taught by Mo, in order to improve signal acquisition by using efficient signal amplification.
Regarding claim 9, Synnev˚ag modified by Davenport teaches the method of claim 8.
Synnev˚ag modified by Davenport does not teach that the combiner circuit comprises at least one amplifier having a positive input receiving the portions of the responses modulated with the positive levels and a negative input receiving the portions of the responses modulated with the negative levels of the modulating waveforms.  
However, Mo discloses a method and apparatus for compressive domain filtering and interference cancellation, which is analogous art. Mo teaches that the combiner circuit comprises at least one amplifier having a positive input receiving the portions of the responses modulated with the positive levels and a negative input receiving the portions of the responses modulated with the negative levels of the modulating waveforms ("FIG. 1 shows one example of part of the receive beamformer channel.  A 
wires of the twisted pair 26." [0040]).
Therefore, based on Mo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚ag and Davenport to have the combiner circuit that comprises at least one amplifier having a positive input receiving the portions of the responses modulated with the positive levels and a negative input receiving the portions of the responses modulated with the negative levels of the modulating waveforms, as taught by Mo, in order to improve signal acquisition by using efficient signal amplification.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Synnev˚ag and Davenport as applied to claim 1, and further in view of Johnson et al (US 20070208254), hereinafter, Johnson, and Vortman et al (US 20070167781), hereinafter, Vortman.
Regarding claim 6, Synnev˚ag modified by Davenport teaches the system of claim 1.
Synnev˚ag does not teach that a transmission modulation circuit is configured to select for energizing in each transmission period only plural- element subsets of the transducer elements, which subsets differ between transmission time periods.  
However:

Therefore, based on Johnson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚a and Davenport to have a transmission modulation circuit configured to select for energizing in each transmission period only plural- element subsets of the transducer elements, as taught by Johnson, in order to decrease operational costs by reducing power requirements.
(2)  Vortman discloses the apparatus and method for phased subarray imaging, which is analogous art. Vortman teaches that subsets differ between transmission time periods (“The focused ultrasound system of claim 1, wherein the controller is configured to supply the respective drive signal and transducer element selection signals to the first and second tier switching modules in order to activate a selected subset of the transducer elements to thereby transmit a targeted acoustic energy burst.” Claim 9. This system is capable of activating different subsets in each transmission period).
Therefore, based on Vortman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚ag, Davenport, and Johnson to use subsets that differ between transmission time periods, as taught by .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Synnev˚ag and Davenport as applied to claim 1, and further in view of Vortman et al (US 20070167781), hereinafter, Vortman.
Regarding claim 7, Synnev˚ag modified by Davenport teaches the system of claim 1.
Synnev˚ag does not teach that the modulation circuit is configured to energize only pseudo-randomly selected different subsets of the transducer elements for different transmission time periods.  
However, Vortman discloses the apparatus and method for phased subarray imaging, which is analogous art. Vortman teaches that the modulation circuit is configured to energize only pseudo-randomly selected different subsets of the transducer elements for different transmission time periods (“The focused ultrasound system of claim 1, wherein the controller is configured to supply the respective drive signal and transducer element selection signals to the first and second tier switching modules in order to activate a selected subset of the transducer elements to thereby transmit a targeted acoustic energy burst.” Claim 9; “each grouping may include a differing number of transducer elements 304, which may be randomly or pseudo-randomly distributed across the respective tiles 302a-302n.” [0022]. This system is capable of activating different subsets in different transmission time periods).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Synnev˚ag and Davenport as applied to claim 1, and further in view of Ikeda et al (US 20150351720), hereinafter, Ikeda.
Regarding claim 10, Synnev˚ag modified by Davenport teaches the system of claim 1.
Synnev˚ag modified by Davenport does not teach that the image reconstruction processor is configured to apply an imaging matrix to the combined modulated responses to thereby generate the one or more images of the object.  
However, Ikeda discloses an ultrasonic imaging device, which is analogous art. Ikeda teaches that the image reconstruction processor is configured to apply an imaging matrix (bp, Eq. (25)) to the combined modulated responses (yp(n), Eqs. (23)-(25)) to thereby generate the one or more images of the object (“using the weight vector w” [0159]; “the final synthesizing-phasing output y.sub.sum(n) can be represented by Expression (25)." [0160]).  
.







Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Synnev˚ag, Davenport, and Lemmerhirt as applied to claim 53, and further in in view of Rothberg (US 20140243614), hereinafter, Rothberg.
Regarding claim 57, Synnev˚ag modified by Davenport and Lemmerhirt teaches the method of claim 53.
Synnev˚ag modified by Davenport and Lemmerhirt does not teach using a two-dimensional array of transducers in the sending step.
However, Rothberg discloses transmissive imaging and related apparatus and methods, which is analogous art. Rothberg teaches using a two-dimensional array of 
Therefore, based on Rothberg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Synnev˚ag, Davenport, and Lemmerhirt to use a two-dimensional array of transducers in the sending step, as taught by Rothberg, in order to improve signal acquisition by scanning extended targets faster than with one-dimensional arrays.

Response to Affidavit
                                                         
Applicant's affidavit filed 11/24/2020 has been fully considered but is not persuasive. 
Response to the affidavit arguments on pages 3-6.
According to the affidavit “Replacing weights w(t) in either the traditional delay-and-sum method or the Synnevag method with an irregular sequence (e.g., pseudo-random sequence) of modulation coefficients w(t) independent of received RF signals, would be equivalent to "sand-blasting" the surface of an optical lens (or glass panel), 
resulting in waves that are scattered diffusively and rendering imaging through the 
lens impractical in terms of resolution and image contrast.” This argument is unclear because it appears to question the merits of the invention. Examiner of record considers .


Response to Arguments
                                                         
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. $103 rejection arguments on pages 7-12 of the REMARKS.
Claims 1-10 and 53-58
The Applicant argues that claims 1 and 53 and their respective dependent claims are patentable over Synnevag and Davenport because “While the goal in Davenport is to separate desired signals from undesired signals, this is not the goal in Synnevag and would defeat Synnevag's goal. The person of ordinary skill would not have looked for Davenport's modulation because it is incompatible with Synnevag's approach and would defeat the very purpose of Synnevag.” (Page 11). However, Davenport discloses that a “signal processing apparatus assumes that the interfering signal lives in or near a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793